Citation Nr: 0829521	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.



FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran demonstrates Level II hearing acuity in his right ear 
and no worse than Level III hearing acuity in his left ear.

2.  The veteran's service-connected bilateral hearing loss 
does not demonstrate a level of impairment that warrants a 
compensable evaluation under VA regulations and has not been 
shown to result in interference with normal employability.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that the letters dated in October 2004 and March 2006 
satisfied these duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letters also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  The March 2006 letter provided this notice 
to the veteran.  

The Board observes that the October 2004 letter was sent to 
the veteran prior to the November 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b) 
(2007), and Dingess, supra, and after the notice was provided 
the case was readjudicated and a February 2007 statement of 
the case (SOC) was provided to the veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that first and fourth 
notice elements were satisfied by virtue of the October 2004 
and the March 2006 correspondence, which were followed by the 
February 2007 readjudication.  Cumulatively, the letters 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of his claimed disability and the 
effect that worsening has on the veteran's employment and 
daily life and included examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  In particular regard to the impact that the 
veteran's increased disability has on his employment, the 
Board notes that RO specifically advised the veteran in the 
March 2006 letter that VA considered evidence of the impact 
of his claimed disability and its symptoms on his employment 
in determining the disability rating and specifically asked 
the veteran to provide evidence such as statements from 
employers as to job performance, lost time, or other 
information regarding how his claimed disability affects his 
ability to work.  In particular regard to the impact that the 
veteran's increased disability has on his daily life, the 
Board observes that the RO asked the veteran in the October 
2004 letter to submit statements from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse and to submit his own statement describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
the disability.  The RO later asked the veteran to submit 
statements discussing his disability symptoms from people who 
have witnessed how they affect him in the March 2006 letter.  
Such information would elicit the type of information and 
evidence necessary to ascertain the effect of the veteran's 
claimed disability on his daily life.

The Board additionally notes that the third notice element 
was satisfied by virtue of the March 2006 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

The Board notes, however, that the veteran has not been 
provided with adequate notice with respect to the second 
notice element in any VCAA correspondence issued during the 
course of this appeal and entitlement to a higher disability 
rating would not be satisfied by the veteran merely 
demonstrating a noticeable worsening or increase in severity 
of his hearing disability.  Indeed, a specific measurement or 
test result is required in order for the veteran to obtain a 
higher disability rating for his hearing loss under 38 C.F.R. 
§ 4.85 (2007), Diagnostic Code 6100.  

Nevertheless, the absence of such notice is deemed harmless 
error in this case as it can be reasonably concluded that the 
veteran had actual knowledge of the rating criteria.  Indeed, 
the schedular criteria for rating hearing loss was included 
in the February 2007 SOC and the veteran has not asserted any 
lack of notice with respect such criteria.  Moreover, 
evidence identified as relevant to the veteran's claim has 
been obtained and considered with respect to this appeal and 
the veteran has had a meaningful opportunity to participate 
in the adjudication of his increased rating claim during the 
course of this appeal such that the essential fairness of the 
adjudication has not been compromised despite any absence of 
notice with respect to this element in the VCAA notice 
letters.     

The Board further notes that the RO provided the veteran with 
a copy of the November 2005 rating decision, the February 
2007 SOC, and the August 2007 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R § 3.159 (2007) with respect to nearly all provisions.  
For those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
notice defect was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  As such, the Board 
finds that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an audiological evaluation in November 2005 and 
the veteran had another VA audiological evaluation in January 
2006.  Additionally, VA medical records identified as 
pertinent to the veteran's claim have been associated with 
the claims folder.  The veteran provided lay statements from 
his wife and daughter that are also of record.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2007).

The veteran's service-connected hearing loss is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.85 (2007), Diagnostic Code 6100.  Hearing loss is evaluated 
under 38 C.F.R. §§ 4.85, 4.86 (2007), Diagnostic Code 6100, 
Tables VI, VIA, VII of VA's rating schedule.  

The record reflects that the veteran exhibited pure tone 
thresholds in the right ear of 35 dB at 1000 Hz, 40 dB at 
2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 Hz with a speech 
recognition score of 88 percent and pure tone thresholds in 
the left ear of 40 dB at 1000 Hz, 45 dB at 2000 Hz,  65 dB at 
3000 Hz, and 70 dB at 4000 Hz with a speech recognition score 
of 84 percent at the November 2005 audiological examination.  

The veteran subsequently exhibited pure tone thresholds in 
the right ear of 45 dB at 1000 Hz, 45 dB at 2000 Hz, 65 dB at 
3000 Hz, and 70 dB at 4000 Hz with a speech recognition score 
of 88 percent and exhibited pure tone thresholds in the left 
ear of 45 dB at 1000 Hz, 50 dB at 2000 Hz, 70 dB at 3000 Hz, 
and 75 dB at 4000 with a speech recognition score of 88 
percent at the January 2006 audiological examination.

The November 2005 audiometric results reveal that the veteran 
demonstrated Level II hearing acuity in the right ear (with a 
puretone threshold average of 48 dB and speech discrimination 
score of 88 percent) and Level II hearing acuity in the left 
ear (with a puretone threshold average of 55 and speech 
discrimination score of 84 percent).  Table VII (Diagnostic 
Code 6100) provides a 0 percent disability rating for the 
hearing impairment demonstrated in this examination.  
38 C.F.R. § 4.85 (2007).  

The January 2006 audiometric results also reveal that the 
veteran demonstrated Level II hearing acuity in the right ear 
(with a puretone threshold average of 56 dB and speech 
discrimination score of 88 percent) and Level III hearing 
acuity in the left ear (with a puretone threshold average of 
60 dB and speech discrimination score of 88 percent) at that 
examination.  Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated in this examination.  Id.

The Board further notes that the veteran's hearing loss has 
not been shown to demonstrate the exceptional patterns of 
hearing impairment described under 38 C.F.R. § 4.86 (2007) at 
any time relevant to the appeal period.  

The Board acknowledges the veteran's statements in the 
January 2006 notice of disagreement (NOD) that his hearing 
impairment has worsened.  The Board also acknowledges the 
March 2007 statements of the veteran's wife and daughter 
which assert that the veteran's hearing problems are creating 
difficulties within the family.  Regarding the veteran's 
statements, the Board acknowledges that he is competent to 
give evidence about his experiences; i.e., he is competent to 
report that he is having greater trouble hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran is 
not competent to testify that his hearing has worsened to a 
compensable level under the diagnostic code 6100.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a medical 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification, and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board affords greater probative weight 
to the medical evidence.

Based on the foregoing, the Board finds that the veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating for the entire 
appeal period and entitlement to an increased rating on a 
schedular basis is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Board further notes that there is no evidence of record 
that the veteran's hearing loss warrants a higher rating 
based on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2007).  Any limits on the veteran's employability due to his 
hearing loss have been contemplated in a noncompensable 
rating under Diagnostic Code 6100.  The evidence also does 
not reflect that the veteran's hearing loss has necessitated 
any frequent periods of hospitalization or caused marked 
interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) for 
consideration of the assignment of an extraschedular 
evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


